Name: Commission Regulation (EEC) No 1585/85 of 11 June 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 6 . 85 Official Journal of the European Communities No L 154/ 15 COMMISSION REGULATION (EEC) No 1585/85 of 11 June 1985 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 14 June 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 June 1985 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 101 , 13 . 4 . 1984, p . 25 . No L 154/ 16 Official Journal of the European Communities 13 . 6 . 85 ANNEX  Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 ) 07.01 A 11 New potatoes 1 044 185,70 51,74 1 57,78 16,53 32953 58,32 13,27 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 10 859 1 929,82 537,75 1 639,73 171,78 342451 606,10 137,98 1.14 07.01-23 07.01 B II White cabbages and red cabbages 1 572 279,84 77,97 237,60 24,95 49 663 88,00 20,01 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2363 420,01 1 1 7,03 356,88 37,38 74533 131,91 30,03 1.20 07.01-31 1 07.01-33 07.01 D I Cabbage lettuce 3085 548,33 1 52,79 465,91 48,80 97303 172,21 39,20 1.22 ex 07.01-36 ex 07.01 D II Endives 1 087 193,05 53,86 1 64,34 17,22 34406 60,91 14,03 1.28 07.01-41 1 07.0.1-43 | 07.01 F I Peas 17284 3071,67 855,93 2609,94 273,42 545075 964,72 219,62 1.30 07.01-45 1 07.01-47 | 07.01 F II Beans (of the species Phaseolus) 4 297 763,70 212,81 648,90 67,98 135 521 239,86 54,60 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2246 399,66 111,35 339,34 35,63 70927 125,69 28,57 1.40 ex 07.01-54 ' ex 07.01 G II Carrots 1 584 281,51 78,44 239,19 25,05 49954 88,41 20,12 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4681 829,74 232,08 707,70 74,37 147972 261,92 60,74 1.60 07.01-63 ex 07.01 H Onions (other than sets) 926 1 64,67 45,88 139,92 14,65 29 221 51,71 11,77 1.70 07.01-67 ex 07.01 H Garlic 4318 767,39 213,83 652,03 68,30 136175 241,01 54,86 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 604,02 168,55 514,20 53,88 107653 190,59 43,92 1.80 1.80.1 1.80.2 ex 07.01-71 ex 07.01-71 07.01 K Asparagus :  green  other 11 760 3 987 2090,02 708,71 582,39 197,48 1 775,84 602,17 186,04 63,08 370 878 125762 656,41 222,58 149,44 50,67 1.90 07.01-73 07.01 L Artichokes 2721 484,23 134,91 411,15 43,17 85936 1 52,28 34,62 1.100 07.01-75 1 07.01-77 [ 07.01 M Tomatoes 1 789 318,04 88,62 270,23 28,31 56437 99,88 22,74 1.110 07.01-81 1 07.01-82 ) 07.01 P I Cucumbers 2436 433,05 120,67 367,95 38,54 76845 136,00 30,96 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1 211 715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 2349 418,81 1 16,51 355,45 37,18 74293 131,52 30,27 1.120 07.01-93 07.01 S Sweet peppers 2923 519,53 144,76 441,43 46,24 92192 163,17 37,14 1.130 07.01-97 07.01 T II Aubergines 3466 616,05 171,66 523,44 54,83 109320 193,48 44,04 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1 050 186,68 52,01 1 58,62 16,61 33127 58,63 13,34 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 2192 389,63 108,57 331,06 34,68 69 140 122,37 27,85 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh , whole 3810 675,23 188,86 575,92 60,52 120417 213,14 49,42 2.10 08.01-31 ex 08.01 B Bananas , fresh 2942 522,99 1 45,73 444,37 46,55 92805 164,25 37,39 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 2516 447,22 1 24,62 379,99 39,80 79 360 140,45 31,97 2.30 ex 08.01-60 ex 08.01 D Avocados , fresh 5707 1 014,31 282,64 861,83 90,28 179 991 318,56 72,52 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 8 584 1 525,61 425,12 1 296,28 135,80 270724 479,15 109,08 2.50 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16 08.02 A I Sweet oranges , fresh :  Sanguines and semi-sanguines 4 305 766,19 213,47 650,55 68,31 135975 240,96 54,79 13 . 6 . 85 Official Journal of the European Communities No L 154/ 17 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Id Lit F1 £ 2.50.2 2.50.3 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 2.81 2.90 2.95 2.100 2.110 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.190.1 2.190.2 2.195 2.200 2.202 2.203 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02.28 08.02-34 1 08.02-37 [ ex 08.02-50 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 1 08.07-55 f 08.07-71 1 08.07-75 [ 08.08-1 1 1 08.08-15 | 08.08-35 08.09-1 1 ex 08.09-19 ex 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.02 B ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II ex 08.02 C ex 08.02 D ex 08.02 E 08.04 A I 08.05 C 08.06 A II 08.06 B II 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 'C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09  Navels , Navelines , Navelates , Salustianas , Vernas , Valencia lates , Maltese , Shamoutis , Ovalis , Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh , Clementines , wilkings and other similar citrus hybrids , fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons , fresh Grapefruit, fresh :  white  pink Limes and limettes Table grapes Chestnuts Apples Pears Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons :  elongated  other Pomegranates Kiwis Khakis Lychees 2643 2547 3 774 2483 2589 2619 3437 2904 3 608 5619 6 572 4573 3 306 3814 4520 5462 5 639 2 803 5 855 4594 3 329 2216 3 609 4 807 6948 13095 3 758 10 779 469,80 452,74 670,73 440.92 458,86 465,44 610,84 516,26 641,36 998,71 1 168,00 813,35 587,60 677,90 803.31 970,83 1 002,25 504,88 1 040,54 816,53 591,82 393.93 641,46 854.32 1 233,97 2327,17 667,96 1 914,40 130,91 126,15 186,90 123,03 128,34 129,69 170,21 143,85 178.72 278,29 325.46 227,87 163.73 188,90 223,84 270.52 279,28 137.76 289,95 227.53 163,87 109.77 178.74 238,06 345,01 648.47 186,13 535,25 399,18 384,68 569,91 375.36 391.37 395,47 519,01 438,65 544,95 848,59 992,42 696,44 499,27 575,99 682,55 824.89 851,59 422,46 884,13 693,79 502,64 334,71 545,03 725.90 1 053,52 1 977,35 567,55 1 634,44 41.81 40,30 59,70 39.33 41,12 41,43 54,37 45,95 57,09 88,89 103,96 73,32 52,30 60.34 71,50 86,41 89,21 44,97 92,62 72,68 52.82 35,06 57,09 76,04 110,76 207,15 59,45 171,84 83367 80340 119023 78 585 81830 82594 108 395 91 611 113812 177224 207264 140 278 104271 120295 142549 172275 177852 84480 184 646 144895 101773 69904 113828 151 601 217 548 412961 118 532 337507 147,55 142,19 210.65 139.13 144,84 146,18 191,84 162.14 201,43 313.66 366,83 257,81 1 84,54 212,91 252,29 304,91 314.78 155,38 326,80 256.45 184,63 123,72 201.46 268,31 390,43 730,90 209.79 605,71 33,59 32.37 47,95 32,06 33,59 33,28 43.67 36,91 45.85 71,41 83,51 63,72 42,01 48,47 57,43 69,41 71,66 36.68 74,40 58.38 43,45 28,16 45.86 61,08 94,30 166,39 47,76 146,30